SUMMERS, J.,
is of the opinion the order to fix bail should give the trial judge the alternative to show cause to the contrary. The petition of the relator in the above entitled and numbered case having been duly considered, the trial judge is ordered to fix bail forthwith with hearing if necessary.
It is further ordered that a writ of cer-tiorari issue herein, directing the Honorable Hillary J. Crain, Judge of the Twenty-Second Judicial District Court for the Parish of Washington, to transmit to the Supreme Court of Louisiana, on or before the First day of April, 1974, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relator herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent, through counsel, shall show cause, in this Court, on the First day of April, 1974, at 10:00 a. m., why the relief prayed for in the petition of the relator should not be granted.